

116 HR 2753 IH: Free Credit Score Act of 2019
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2753IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Mrs. Beatty introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to require certain consumer reporting agencies to include a
			 credit score when providing consumers with a free annual consumer report.
	
 1.Short titleThis Act may be cited as the Free Credit Score Act of 2019. 2.Inclusion of credit score with free annual reportThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—
 (1)in section 609(a)(1)(B), by inserting before the period the following: , except as required under section 612(a)(1)(D); and (2)in section 612(a)(1), by adding at the end the following:
				
					(D)Inclusion of credit score
 (i)In generalA consumer reporting agency that provides a consumer report to a consumer pursuant to subparagraph (A) shall also provide such consumer with—
 (I)an explanation of how credit scores are calculated, including factors considered in credit scoring calculations; and
 (II)a credit score (as defined under section 609(f)). (ii)RulemakingThe Bureau shall issue rules—
 (I)to provide minimum criteria for explanations described under clause (i)(I); and (II)to require a credit score provided by a consumer reporting agency pursuant to clause (i) to be similar to the types of credit scores most commonly used by creditors..
			